MEMORANDUM ***
Archie Cranford, a civilly committed resident of Coalinga State Hospital, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a failure-to-protect claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Cranford’s action because Cranford failed to allege facts sufficient to show that defendants knew of any threats to his safety or deviated from professional standards by disregarding known unsafe conditions. See Ammons v. Wash. Dep’t of Soc. & Health Servs., 648 F.3d 1020, 1027, 1029-30 (9th Cir.2011) (“[I]n the face of known threats to patient safety, state officials may not act (or fail to act) with conscious indifference, but must take adequate steps in accordance with professional standards to prevent harm from occurring.” (citation and internal quotation marks omitted)); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.2010) (although pro se pleadings are to be liberally construed, a plaintiff must still present factual allegations *715sufficient to state a plausible claim for relief).
We do not consider documents and facts not presented to the district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (“Documents or facts not presented to the district court are not part of the record on appeal.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.